 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JAMES WATKINS,                                     No. 2:17-cv-1041 JAM AC P
11                       Plaintiff,
12           v.                                          ORDER TO SHOW CAUSE
13    D. MURPHY,
14                       Defendant.
15

16          Plaintiff is a state prisoner proceeding with this civil rights action under 42 U.S.C. § 1983.

17   Trial is scheduled to commence before District Judge John A. Mendez on April 6, 2020. ECF

18   No. 85. By order filed October 29, 2019, this court granted plaintiff one final extension of time,

19   until November 15, 2019, to file and serve his Pretrial Statement. ECF No. 94.

20   The court emphasized that “[f]ailure of plaintiff to timely file and serve his Pretrial Statement will

21   result in recommendation to the district judge that this action be dismissed without prejudice.” Id.

22   at 2. On November 12, 2019, Mr. Justin Palmer substituted as counsel for plaintiff, who was

23   previously proceeding pro se. ECF No. 95. Mr. Palmer has not responded to this court’s prior

24   order or the current deadline in this case, which is now past.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff shall, within 14 days after the filing date of this order, file and serve a

27   statement showing cause in writing why this action should not be dismissed due to plaintiff’s

28   failure to comply with court orders.
                                                         1
 1          2. If plaintiff seeks to continue to pursue this case, he shall also file and serve his Pretrial
 2   Statement.
 3          3. Alternatively, plaintiff may request the voluntary dismissal of this case without
 4   prejudice.
 5          4. Failure of plaintiff to timely respond to this order will result in an immediate
 6   recommendation to the district judge that this action be dismissed without prejudice.
 7   DATED: November 19, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
